Case 1:20-cv-02330-JRS-MPB Document 1 Filed 09/08/20 Page 1 of 3 PageID #: 1




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

BRIANNA LYNESS,                                       )
                                                      )
        Plaintiff,                                    )
                                                      )
       vs.                                            )         CASE NO. 1:20-cv-02330
                                                      )
AMERICAN MULTI-CINEMA, INC.,                          )
                                                      )
        Defendants.                                   )

                                       NOTICE OF REMOVAL

         In accordance with 28 U.S.C. §§ 1332, 1441, and 1446, Defendant, AMERICAN

MULTI-CINEMA, INC., (“AMC”), removes this action from the Superior Court of Marion

County, Indiana, to the United States District Court for the Southern District of Indiana,

Indianapolis Division. Diversity jurisdiction exists because there is complete diversity between

the parties and the amount in controversy exceeds $75,000, exclusive of interest and costs.


                                        I.     INTRODUCTION
         1.      This lawsuit involves personal injuries that were allegedly incurred on November

24, 2019 while the Plaintiff, Brianna Lyness (“Plaintiff”) was a guest and invitee of AMERICAN

MULTI-CINEMA, INC., at a theater at 10280 East Washington Street, Indianapolis, IN. A true

and correct copy of Plaintiff’s state court Complaint is attached hereto as Exhibit A.

         2.      Plaintiff filed this civil action in state court on July 13, 2020, in the Superior

Court for the County of Marion, State of Indiana, Case No. 49D01-2007-CT-022939. The

Complaint did not contain any ad damnum. A true and correct copy of the state court docket is

attached hereto as Exhibit B.

         3.          Thereafter, AMC served a Request to Admit on Plaintiff, asking Plaintiff to

admit that she was seeking damages in an amount in excess of $75,000.00. On September 3,



145774877.1
2955995v.1
Case 1:20-cv-02330-JRS-MPB Document 1 Filed 09/08/20 Page 2 of 3 PageID #: 2




2020, Plaintiff admitted this fact. A true and correct copy of Plaintiff’s Response to Request is

Admit is attached hereto as Exhibit C.

        4.      On the date this action was filed, Plaintiff was a resident of Boone County, IN.

(Ex. A, ¶ 1)

        5.      On the date this action was filed, AMC was a Missouri corporation, with its

principal place of business in Leawood, Kansas. A certified copy of the Business Entity Report

filed with the Indiana Secretary of State is attached hereto as Exhibit D.

        6.      Based on the foregoing, this action is removable under 28 U.S.C. § 1441 because

there is diversity of citizenship between the parties under 28 U.S.C. § 1332(a) and AMC is not a

citizen of the State of Indiana.

        7.      This Notice of Removal is timely filed under 28 U.S.C. § 1446(b)(3) because it is

filed within 30 days of receipt by AMC of Plaintiff’s Response to Request to Admit establishing

that the amount in controversy is in excess of the minimum jurisdictional requirement of 28

U.S.C. § 1332(a).

        8.      The Southern District of Indiana is the United States district court for the district

and division embracing the state court where this action was filed and is pending. Venue is

proper in this Court under 28 U.S.C. § 391(b)(2).

        9.      A copy of this Notice of Removal has been served on all parties and filed with the

Superior Court for the County of Marion, where this case was originally filed.

        WHEREFORE, Defendant, AMERICAN MULTI-CINEMA, INC., hereby removes the

above-entitled case to the United States District Court for the Southern District of Indiana.




2955995v.1
Case 1:20-cv-02330-JRS-MPB Document 1 Filed 09/08/20 Page 3 of 3 PageID #: 3




                                       /s/ Mary Louise Kandyba
DATED: September 8, 2020                   ATTORNEY FOR DEFENDANT,
                                           AMERICAN MULTI-CINEMA INC.
                                           Mary Louise Kandyba, 30356-45
                                           WILSON, ELSER, MOSKOWITZ,
                                           EDELMAN & DICKER LLP
                                           55 West Monroe Street, Suite 3800
                                           Chicago, IL 60603
                                           Telephone: (312) 977-1919 (Kandyba)
                                           Email: ml.kandyba@wilsonelser.com

                                          -

                                          Michael A. Kreppein, 22430-64
                                          WILSON, ELSER, MOSKOWITZ,
                                          EDELMAN & DICKER LLP
                                          233 E. 84th Drive – Park Tower, Suite 201
                                          Merrillville, IN 46410
                                          (219) 525-0560 (Kreppein)
                                          Facsimile: (219) 525-0561
                                          Email: Michael.Kreppein@wilsonelser.com



                                 CERTIFICATE OF SERVICE

        I certify that on September 8, 2020, I electronically filed the foregoing using the Indiana
E-Filing System (IEFS). I also certify that on September 8, 2020, the foregoing document was
served upon the following person via IEFS:

Attorneys for Plaintiff
Kellie C. Clark, #30999-29
Hensley Legal Group, PC
117 E. Washington St., Suite 200
Indianapolis, IN 46404
317-472-3333 | 317-472-3340 Fax
kclark@hensleylegal.com

                                                              /s/ Mary Louise Kandyba




2955995v.1
